DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10, 11, 29-33 and 35 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mao et al. (US 2017/0263828) hereinafter “Mao”.
Regarding claim 1, Fig. 13B of Mao teaches a light emitting diode (LED) device (Paragraph 0023) comprising: a submount (Item 100); a first LED chip (Leftmost Item 210) and a second LED chip (Middle Item 210) on a surface of the submount (Item 100), wherein the first LED chip (Leftmost Item 210) is laterally separated from the second LED chip (Middle Item 210) on the surface; a first wavelength conversion element (Item 500R)  registered with the first LED chip (Leftmost Item 210); a second wavelength conversion element (Item 500G) registered with the second LED chip (Middle Item 210); a first light-altering material (Combination of Items 940, 900 and 930) arranged between the first LED chip (Leftmost Item 210) and the second LED chip (Middle Item 210) on the submount (Item 100), where the first light altering material (Combination of Items 900, 930 and 940) comprises a first light reflective material (Item 930; Paragraph 0065) and a first light absorbing material (Item 940; Paragraph 0080 where Items 940 are phosphor particles which absorbs incident light and then emits light of a specific wavelength), and where a gap is formed entirely through the first light altering material (Combination of 900, 930 and 940) to a surface of the submount (Item 100) that is between the first LED chip (Leftmost Item 210) and the second LED chip (Middle Item 210); and a second light altering material (Item 400; Paragraph 0080 where Item 400 is a light shielding structure) that is in the gap such that at least a portion of the first light altering material (Combination of Items 900, 930 and 940) is uncovered by the second light altering material (Item 400).
Regarding claim 2, Fig. 13B of Mao further teaches where the first light reflective material (Item 930) and the first light absorbing material (Item 940) are interspersed in a same binder (Item 900). 
Regarding claim 6, Fig. 13B of Mao further teaches where the second light altering material (Item 400) is arranged between the first wavelength conversion element (Item 500R) and the second wavelength conversion element (Item 500G).
Regarding claim 7, Fig. 13B of Mao further teaches where the second light altering material (Item 400) comprises a different amount (Where Item 400 comprises 0% of the first light absorbing material) of the first light absorbing material (Item 940) than the first light altering material (Combination of Items 900, 930 and 940). 
Regarding claim 10, Mao further teaches where the second altering material comprises a second light reflective material (Paragraph 0028).
Regarding claim 11, Fig. 13B of Mao further teaches where the first light altering material (Combination of Items 900, 930 and 940) is arranged around the entire perimeter of the first LED chip (Leftmost Item 210) and around an entire perimeter of the second LED chip (Middle Item 210).
Regarding claim 29, Fig. 13B of Mao teaches a light emitting diode (LED) device (Paragraph 0023) comprising: a submount (Item 100) comprising a first face (Top surface of Item 100) and a second face (Bottom surface of Item 100) that opposes the first face; a first LED chip (Leftmost Item 210) and a second LED chip (Middle Item 210) on the first face, where the first LED chip (Leftmost Item 210) is laterally separated from the second LED chip (Middle Item 210) on the first face; a first wavelength conversion element (Item 500R)  registered with the first LED chip (Leftmost Item 210); a second wavelength conversion element (Item 500G) registered with the second LED chip (Middle Item 210); a first light-altering material (Combination of Items 940, 900 and 930) arranged between the first LED chip (Leftmost Item 210) and the second LED chip (Middle Item 210) and wherein a portion of the first light altering material (Combination of Items 900, 930 and 940) extends to a lateral edge of the first face, and wherein a gap is formed entirely through the first light altering material (Combination of 900, 930 and 940) to a surface of the submount (Item 100) that is between the first LED chip (Leftmost Item 210) and the second LED chip (Middle Item 210); and a second light altering material (Item 400; Paragraph 0080 where Item 400 is a light shielding structure) that is in the gap such that at least a portion of the first light altering material (Combination of Items 900, 930 and 940) is uncovered by the second light altering material (Item 400).
Regarding claim 30, Mao further teaches where the first light altering material (Combination of Items 900, 930 and 940) comprises a light absorbing material (Item 940; Paragraph 0080 where Items 940 are phosphor particles which absorbs incident light and then emits light of a specific wavelength).
Regarding claim 31, Mao further teaches where the first light altering material (Combination of Items 900, 930 and 940) comprises a light reflective material (Item 930; Paragraph 0065).
Regarding claim 32, Fig. 13B of Mao further teaches where the second light altering material (Item 400) comprises a thickness above the submount (Item 100) that is greater than a thickness of the first light altering material (Combination of Items 900, 930 and 940).
Regarding claim 33, Fig. 13B of Mao further teaches where the second light altering material (Item 400) is arranged to extend above a top surface (Where Item 400 is above an angled portion of the top surface of Item 500R) of the first wavelength conversion element (Item 500R).
Regarding claim 35, Fig. 13B of Mao further teaches where the second light altering material (Item 400) is arranged to extend above a top surface of the first light altering material (Combination of Items 900, 930 and 940).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2017/0263828) hereinafter “Mao” in view of Harada et al. (US 2019/0312187) hereinafter “Harada”.
Regarding claim 3, Mao teaches all of the elements of the claimed invention as stated above.
Mao does not teach where the first light reflective material comprises a weight percent that is in a range of about 10% to about 90% of a total weight of the first light altering material. 
Harada teaches a first light altering material (Item 6) comprising a light absorbing material and a light reflecting material in a same binder (Paragraph 0046) where a first light reflective material comprises a weight percent that is 25% of a total weight (Paragraph 0046) of the first light altering material (Item 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first light reflective material comprise a weight percent that is in a range of about 10% to about 90% of a total weight of the first light altering material because this amount of first light reflective material can be used to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device (Harada Paragraph 0046) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Further, the amount of first light reflective material in the first light altering material is a result effective variable (Mao Paragraph 0066 where the light reflecting particles can be increased to increase an overall haze to prevent environmental lights from being reflected by the metal layers underneath and Harada Paragraph 0046 where the amount of light reflective material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of first light reflective material in the first light absorbing layer such that the first light reflective material comprises a weight percent that is in a range of about 10% to about 90% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 4, Mao teaches all of the elements of the claimed invention as stated above.
Mao does not teach where the first light absorbing material comprises a weight percent that is in a range of about greater than 0% to about 15% of a total weight of the first light altering material. 
However, the amount of first light reflective material in the first light altering material is a result effective variable (Harada Paragraph 0046 where the amount of light reflective material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of first light reflective material in the first light altering layer such that the first light absorbing material comprises a weight percent that is in a range of about greater than 0% to about 15% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, the amount of first absorbing material in the first light altering material is a result effective variable (Harada Paragraph 0046 where the amount of light absorbing material can be modified to tune the reflectivity of the light adjusting layer to a desired characteristic for the light emitting device). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of first light absorbing material in the first light altering layer such that the first light absorbing material comprises a weight percent that is in a range of about greater than 0% to about 15% of a total weight of the light altering material because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vampola et al. (US 2018/0190880) hereinafter “Vampola” in view of Britt et al. (US 2013/0301257) hereinafter “Britt”.
Regarding claim 12, Figs. 8 and 9 of Vampola teaches a light emitting diode (LED) device (Abstract) comprising: a submount (Item 202) comprising a first face (Upper face of Item 202) and a second face (Lower face of Item 202) that opposes the first face (Upper face of Item 202); a first LED chip mounting region (Item 102-4) on the first face (Upper face of Item 202), the first chip LED mounting region (Item 102-4) comprising a first anode (Item 802(2,2)) and a first cathode (Item 802(2,1)); a first anode bond pad (See Picture 6 below) and a first cathode bond pad (See picture 6 below) on the first face (Item 11), where the first anode bond pad and the first cathode bond pad are configured to receive an external electrical connection from the first face (Where both first anode bond pad and the first cathode bond pad are exposed on the first face); a first electrically conductive anode path (Item 804-6) between the first anode (Item 802(2,2)) and the first anode bond path (See Picture 6 below); and a first electrically conductive cathode path (Item 804-5) between the first cathode (Item 802(2,1)) and the first cathode bond pad (See Picture 6 below); where one of the first electrically conductive anode path or the first conductive cathode path (the first electrically conductive cathode path [Item 804-5]) is continuous along the first face (Upper face of Item 202), and the other one of the first electrically conductive anode path or the first electrically conductive cathode path (the first electrically conductive anode path [Item 804-6]) is discontinuous along the first face (Where the electrically conductive anode path [Item 804-6] runs along the second face (Lower face of Item 202). 
Vampola does not teach where the other one of the first electrically conductive anode path or the first electrically conductive cathode path that is discontinuous comprises a portion that extends on the second face.
Britt teaches an LED package where a cathode path and anode path go entirely through a substrate and include traces (Items 221A-221D; Paragraph 0116 where it is explicitly written that “traces may be arranged on one or multiple surfaces thereof”) such that portions of the path are on top and bottom surfaces of the substrate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the buried portion of the other conductive path of Britt comprise a portion that extends on the second face such that the other one of the first electrically conductive anode path or the first electrically conductive cathode path that is discontinuous comprises a portion that extends on the second face because the portions of the path that are on the second face can act as electrical contacts for electrical contact with external voltage such that individual LEDs can be independently controlled (Britt Paragraph 0054). 

    PNG
    media_image1.png
    282
    288
    media_image1.png
    Greyscale

Picture 6 (Labeled version of Vampola Fig. 8)
Regarding claim 14, Vampola further teaches where the portion (Item 804-6) that extends along the second face (Lower face of Item 202) is electrically connected to one or more electrically conductive vias (Paragraph 0084) that extend through the submount (Item 202).   
Vampola does not teach where conductive vias extend through an entire thickness of the submount.
Britt further teaches an LED package where conductive vias extend entirely through a substrate (Paragraph 0020). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the conductive vias extend through an entire thickness of the submount taught by the combination of Vampola and Britt because the portions of the path that are on the second face can act as electrical contacts for electrical contact with external voltage such that individual LEDs can be independently controlled (Britt Paragraph 0054) and the conductive vias route electrical signals from traces on the bottom surfaces to traces on the top surface (Britt Paragraph 0020). 
Claims 34 and 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US 2017/0263828) hereinafter “Mao” in view of Basin et al. (US 2017/0301832) hereinafter “Basin”.
Regarding claim 34, Mao teaches all of the elements of the claimed invention as stated above except where the first wavelength conversion element comprises a first superstrate and a first lumiphoric material such that the first lumiphoric material is arranged between the first superstrate and the first LED chip nor where the second wavelength conversion element comprises a second superstrate and a second lumiphoric material such that the second lumiphoric material is arranged between the second superstrate and the second LED chip.
Basin teaches where an individual light emitting unit (Item 350) includes a wavelength conversion element (Combination of Items 220 and 230) registered with an LED chip (Item 110), where the wavelength conversion element (Combination of Items 220 and 230) comprises a superstrate (Item 230) and a first lumiphoric material (Item 220) that is arranged between the superstrate (Item 230) and the LED chip (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first wavelength conversion element of Mao further comprise a first superstrate and a first lumiphoric material such that the first lumiphoric material is arranged between the first superstrate and the first LED chip and the second wavelength conversion element of Mao further comprise a second superstrate and a second lumiphoric material such that the second lumiphoric material is arranged between the second superstrate and the second LED chip because a superstrate is used to increase light output efficiency (Basin Paragraph 0036) and acts as a thermal dissipator (Basin Paragraph 0030).   
Regarding claim 36, Mao teaches all of the elements of the claimed invention as stated above except where the first wavelength conversion element comprises a first superstrate and a first lumiphoric material that is arranged between the first superstrate and the first LED chip nor where the second wavelength conversion element comprises a second superstrate and a second lumiphoric material that is arranged between the second superstrate and the second LED chip.
Basin teaches where an individual light emitting unit (Item 350) includes a wavelength conversion element (Combination of Items 220 and 230) registered with an LED chip (Item 110), where the wavelength conversion element (Combination of Items 220 and 230) comprises a superstrate (Item 230) and a first lumiphoric material (Item 220) that is arranged between the superstrate (Item 230) and the LED chip (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first wavelength conversion element of Mao further comprise a first superstrate and a first lumiphoric material that is arranged between the first superstrate and the first LED chip and the second wavelength conversion element of Mao further comprise a second superstrate and a second lumiphoric material that is arranged between the second superstrate and the second LED chip because a superstrate is used to increase light output efficiency (Basin Paragraph 0036) and acts as a thermal dissipator (Basin Paragraph 0030).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vampola et al. (US 2018/0190880) hereinafter “Vampola” in view of Britt et al. (US 2013/0301257) hereinafter “Britt” and in further view of Chang et al. (US 2012/0061692) hereinafter “Chang”.
Regarding claim 15, Vampola further teaches a second anode bond pad (Not specifically labeled, Portion of Item 804-6 under the first anode bond pad; See Examiner’s Note below) on the second face (Where the totality of Item 804-6 is present on the second face) that is electrically connected to the first anode bond pad (See Picture 6 above) on the first face (Upper face of Item 202).
Vampola does not teach a second cathode bond pad on the second face that is electrically connected to the first cathode bond pad on the first face.  
Fig. 2E of Britt teaches a light emitting device comprising top contacts or traces (Items 241) and bottom contacts or traces (Item 221 and 222) where a via (Items 223 and 224) electrically connects the top contacts or traces (Items 241) to the bottom contacts or traces (Item 221 and 222). 
Fig. 5 of Chang teaches a light emitting device where one cathode (Item 301) on a first side is connected to another cathode (Item 303) on the first side by a trace (Item 361) along a second side.
It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to include a second cathode bond pad on the second face that is electrically connected to the first cathode bond pad on the first face because it allows the first cathode bond pad to be in electrical communication with the second face of the such that individual LEDs can be independently controlled (Britt Paragraph 0054) which is used to route an external signal applied to the first cathode bond pad to other parts of the device without taking up space on the first face of the device which allows the device to be further scaled having a low profile with improved reliability (Chang Paragraph 0029).  
Examiner’s Note: The Applicant’s specification and drawings do not distinguish the structure of the second anode bond pad from the electrically conductive anode path. As shown in Applicant’s Fig. 11B, the second anode bond pad (Item 182-1) seems to be just a portion of the electrically conductive anode path (Item 178-1 that is located under the first anode bond pad. As such, the Examiner indicates the portion of the electrically conductive anode path, present under the first anode bond pad, as the second anode bond pad. 
Claims 16-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0190881) hereinafter “Lin” in view of Iguchi et al. (US 2018/0043178) hereinafter “Iguchi”.
Regarding claim 16, Figs. 14 and 15 of Lin teaches a light emitting diode (LED) device comprising: a submount (Item 1) comprising a first face (Item 11), a second face (Item 12) opposing the first face (Item 11), and a first lateral edge (See Picture 1 below); a plurality of LED chips (Items 4) mounted on the first face of the submount (Item 1); wherein each LED chip (Item 4) of the plurality of LED chips (Items 4) is laterally separated from a next adjacent LED chip of the plurality of LED chips (Items 4) by a first distance; and wherein at least one LED chip (Leftmost Item 4) of the plurality of LED chips (Items 4) is laterally separated from the first lateral edge by a second distance.
Lin does not teach where the second distance is in a range from 40% to 60% of the first distance.
Iguchi teaches where a distance (Item Dx) between two next adjacent LEDS, that are each located on a different unit substrate (Items 10a and 10b), should seek to be equal to (Paragraph 0112) a pitch (Item Px) between two adjacent LEDs on a same unit substrate (Item 10a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second distance be in a range from 40% to 60% of the first distance because it allows for a distance between two adjacent LEDs on two different unit substrates, which have been brought together, to be equal to a distance (pitch) between two adjacent LEDs on a same unit substrate (Iguchi Paragraph 0112) such that there is no variation in the processing of or gaps in light emission of the device.  
owvereHoweverFurther, the second distance is a result effective variable (Lin where the second distance is different when comparing Figs. 9 and 14 based upon the layout of the electrode layer [Item 2]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the second distance such that the second distance is in a range from 40% to 60% of the first distance because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the Applicant does not express any criticality for the value of the second distance in the original disclosure.  

    PNG
    media_image2.png
    236
    425
    media_image2.png
    Greyscale

Picture 1 (Labeled version of Lin Fig. 14)
Regarding claim 17, Fig. 15 of Lin further teaches where the submount (Item 1) further comprises: a second lateral edge (See Picture 1 above) that is adjacent the first lateral edge (See Picture 1 above) and a first plurality of anode bonding pads (Items 232) and a first plurality of cathode bonding pads (Items 211 and 221) both arranged on the first face along the second lateral edge (See Picture 1 above).
Regarding claim 18, Fig. 14 of Lin further teaches where the second lateral edge (See Picture 1 above) is substantially perpendicular to the first lateral edge (See Picture 1 above).
Regarding claim 20, the combination of Lin and Iguchi teaches all of the elements of the claimed invention as stated above.
Lin does not teach where the second distance is in a range from 45% to  55% of the first distance.
Iguchi teaches where a distance (Item Dx) between two next adjacent LEDS, that are each located on a different unit substrate (Items 10a and 10b), should seek to be equal to (Paragraph 0112) a pitch (Item Px) between two adjacent LEDs on a same unit substrate (Item 10a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second distance be in a range from 45% to 55% of the first distance because it allows for a distance between two adjacent LEDs on two different unit substrates, which have been brought together, to be equal to a distance (pitch) between two adjacent LEDs on a same unit substrate (Iguchi Paragraph 0112) such that there is no variation in the processing of or gaps in light emission of the device.  
owvereHoweverFurther, the second distance is a result effective variable (Where the second distance is different when comparing Figs. 9 and 14 based upon the layout of the electrode layer [Item 2]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the second distance such that the second distance is in a range from 45% to 55% of the first distance because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the Applicant does not express any criticality for the value of the second distance in the original disclosure.   
Regarding claim 21, the combination of Lin and Iguchi teaches all of the elements of the claimed invention as stated above.
Lin does teach where the second distance is in a range of about 20 microns to about 120 microns.
owvereHoweverHowever, the second distance is a result effective variable (Where the second distance is different when comparing Figs. 9 and 14 based upon the layout of the electrode layer [Item 2]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the second distance such that the second distance is in a range of about 20 microns to 120 microns because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the Applicant does not express any criticality for the value of the second distance in the original disclosure. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0190881) hereinafter “Lin” in view of Iguchi et al. (US 2018/0043178) hereinafter “Iguchi” an in further view of van de Ven et al. (US 9192013) hereinafter “van de Ven”.
Regarding claim 19, the combination of Lin and Iguchi teaches all of the elements of the claimed invention as stated above.
Lin further teaches where the submount (Item 1) further comprises: a third lateral edge (See Picture 1 above) that is substantially perpendicular to the first lateral edge (See Picture 1 above) and substantially parallel to the second lateral edge (See Picture 1 above).
Lin does not teach where a second plurality of anode bond pads and a second plurality of cathode bond pads both arranged on the first face along the third lateral edge.
Fig. 17A and 17B of van de Ven teaches where anode pads (Items 121A-121D) and cathode pads (Items 122A-122D) arranged along a second and third lateral edge of an LED device, where the second and third lateral edges are parallel to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second plurality of anode bond pads and a second plurality of cathode bond pads both arranged on the first face along the third lateral edge of Lin because the location of the anode and cathode pads allows for multiple rows for LEDs to be present while allowing each LED chip to be controlled individually (Column 27, Lines 7-12).    
Claim 22, 23, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0190881) hereinafter “Lin” in view of Iguchi et al. (US 2018/0043178) hereinafter “Iguchi” and in further view of Doan et al. (US 2019/0165231) hereinafter “Doan”.
Regarding claim 22, the combination of Lin and Iguchi teaches all of the elements of the claimed invention as stated above.
Lin does not teach where the submount of each LED device of the plurality of LED devices is in contact with a submount of at least one other LED device of the plurality of LED devices.
Figs. 28a-29a of Doan teaches a lighting apparatus where a plurality of RGB arrays (Item 76), each array comprising a submount, are in contact with each other such that a single light source unit (Item 50MA-2) is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of light emitting devices taught by Lin such that the submount of each LED device of the plurality of LED devices is in contact with a submount of at least one other LED device of the plurality of LED devices because it yields a light emitting device that acts as a single large display (Doan Paragraph 0080).  
Regarding claim 23, Figs. 2 and 5 of Lin teaches a light emitting diode (LED) device comprising: a first plurality of LED chips (Items 4 on Left submount) mounted on a first submount (Left Item 1), where each LED chip of the first plurality of LED chips is laterally separated from each next adjacent LED chip of the first plurality of LED chips by a first distance; a second plurality of LED chips (Items 4 on Right submount) mounted on a second submount (Right Item 1), where each LED chip of the second plurality of LED chips is laterally separated from each next adjacent LED chip of the second plurality of LED chips by the first distance; and a light altering material (Item 90) that is continuous (See Fig. 5 where the Middle portion of Item 90 is over the border between the first and second submount) on the first submount (Left Item 1) and the second submount (Right Item 1).
Lin further teaches where the individual plurality of LED chips (Item 100) are singulated (Paragraph 0044) from other plurality of LED chips (Item 100) such that the end device does not include the first submount and the second submount nor the first plurality of LED chips and the second plurality of LED chips form an LED chip array across the first submount and the second submount.
Figs. 28a-29a of Doan teaches a lighting apparatus where a plurality of RGB arrays (Item 76), each array comprising a plurality of LED chips, are adjacent to each other such that a single light source unit (Item 50MA-2) is formed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not singulate each of the plurality of LED chips in Lin from each other such that the light emitting device comprises the first submount and the second submount and the first plurality of LED chips and the second plurality of LED chips form an LED chip array across the first submount and the second submount because it yields a light emitting device that acts as a single large display (Doan Paragraph 0080). 
While Fig. 28c of Doan seems to teach where the LED chip array is formed such that each LED chip of the LED chip array is laterally separated from each next adjacent LED chip of the LED chip array by the first distance, the combination of Lin and Doan does not explicitly teach where the LED chip array is formed such that each LED chip of the LED chip array is laterally separated from each next adjacent LED chip of the LED chip array by the first distance.
Iguchi teaches where a distance (Item Dx) between two next adjacent LEDS, that are each located on a different unit substrate (Items 10a and 10b), should seek to be equal to (Paragraph 0112) a pitch (Item Px) between two adjacent LEDs on a same unit substrate (Item 10a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the LED chip array be formed such that each LED of the LED chip array is laterally separated from each next adjacent LED chip of the LED chip array by the first distance because it allows for a distance between two adjacent LEDs on two different unit substrates, which have been brought together, to be equal to a distance (pitch) between two adjacent LEDs on a same unit substrate (Iguchi Paragraph 0112) such that there is no variation in the processing of or gaps in light emission of the device.  
owvereHoweverFurther, the distance at which an LED is from an edge of a unit substrate is a result effective variable (Lin where the second distance is different when comparing Figs. 9 and 14 based upon the layout of the electrode layer [Item 2]).  A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the distance at which an LED is from an edge of a unit substrate in an LED chip array such each LED chip of the LED chip array is laterally separated from each next adjacent LED chip of the LED chip array by the first distance because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 24, Lin further teaches where the light altering material (Item 90) is arranged around an entire perimeter (Fig. 7) of the first plurality of LED chips (Items 4 on Left Item 1) and the second plurality of LED chips (Items on Right Item 1).
Regarding claim 26, Lin further teaches where each LED chip of the first plurality of LED (Items 4 on left submount) chips and each LED chip of the second plurality of LED chips (Items 4 on right submount) comprises a face that is distal to either the first submount (Left Item 1) of the second submount (right Item 1) and the light altering material (Item 90) does not cover the face.
Regarding claim 28, Lin further teaches where the first submount (Left Item 1) is in contact with the second submount (Right Item 1).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0190881) hereinafter “Lin” in view of Iguchi et al. (US 2018/0043178) hereinafter “Iguchi” and Doan et al. (US 2019/0165231) hereinafter “Doan” and in further view of Wei (US 9461222) hereinafter “Wei”.
Regarding claim 27, the combination of Lin, Iguchi and Doan teaches all of the elements of the claimed invention as stated above except where each LED chip of the first plurality of LED chips and each LED of the LED chip of the second plurality of LED chips comprises at least one of a growth substrate or a carrier substrate.
Wei teaches where a light emitting element (Item 210) comprises three semiconductor layers (Items 206, 208 and 204) and a substrate (Item 202), where the substrate (Item 202) is a growth substrate (Column 5, Lines 27-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each LED chip of the first plurality of LED chips and each LED chip of the second plurality of LED chips comprise a growth substrate because the growth substrate acts as a layer for the semiconductor layers to grow on and the growth substrate protects the light emitting device from elements outside of the light emitting device. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a second light altering material that is in the gap such that at least a portion of the first light altering material is uncovered by the second light altering material and the first light altering material is further arranged between the first wavelength conversion element and the second wavelength conversion element.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 12/09/2020, with respect to the rejection(s) of claim(s) 1 and 29 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mao.
Applicant’s arguments, see Applicant’s REMARKS, filed 12/09/2020, with respect to the rejection(s) of claim(s) 12 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mao.
Applicant’s arguments, see Applicant’s REMARKS, filed 04/10/2020, with respect to the rejection(s) of claim(s) 16 under 35 USC 103(a) have been fully considered. While the Applicant’s arguments are not considered to be fully persuasive, as MPEP 2144.05 is related to result effective variables and optimization as cited in the rejection (See MPEP 2144.05(II)(A) and 2144.05(II)(B), the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iguchi. The Examiner still continues to rely on the pertinent sections of 2144.05 to reject the claim using optimization (as the Applicant did not argue against optimization, merely that the citation to the MPEP was incorrect), along with the teachings in Iguchi.
Applicant’s arguments, see Applicant’s REMARKS, filed 12/09/2020, with respect to the rejection(s) of claim(s) 23 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iguchi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891